     Case 2:20-cv-10070-PA-JEM Document 18 Filed 04/01/21 Page 1 of 1 Page ID #:145



 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      HENRY M. MITCHELL, JR.,                     )    Case No. CV 20-10070-PA (JEM)
12                                                )
                          Petitioner,             )
13                                                )    ORDER ACCEPTING FINDINGS AND
                   v.                             )    RECOMMENDATIONS OF UNITED
14                                                )    STATES MAGISTRATE JUDGE
      R.C. JOHNSON, Warden,                       )
15                                                )
                          Respondent.             )
16                                                )
17
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
      records on file, and the Report and Recommendation of the United States Magistrate
19
      Judge. Petitioner has filed Objections, and the Court has conducted a de nov o review of
20
      those portions of the Report and Recommendation to which Petitioner has objected. The
21
      Court accepts the findings and recommendations of the Magistrate Judge.
22
            IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; and (2)
23
      Judgment shall be entered dismissing the action with prejudice.
                                                           pre
                                                             eju
                                                               j dice.
24

25
      DATED: April 1, 2021
26                                                          PERCY
                                                            PER
                                                             ER
                                                             E RCY ANDERSON
                                                      UNITED STATES
                                                             ST
                                                              TATES DISTRICT JUDGE
27

28
